DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-7,  and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Inoue US 2012/0268671 in view of Tanaka US 6603528 and further in view of Kobayashi US 2006/0285040.
Regarding claim 1, Inoue teaches an electrically controllable viewing angle switch device (fig. 1-7 10), having a light transmission region (fig. 7 11/ 12), wherein the electrically controllable viewing angle switch device comprises a first substrate (13), a second substrate (16), a liquid crystal layer (19), a plurality of spacers (PS 1-6), a first alignment film [0051], a second alignment film [0051], a first polarizer (14), and a second polarizer (18), wherein the second substrate is disposed opposite to the first substrate, the liquid crystal layer and the plurality of spacers (PS 1-6 are located between the first substrate and the second substrate and are located in the light transmission region, and the plurality of spacers are fixed on the first substrate or the second substrate, the first alignment film is disposed between the first substrate and the liquid crystal layer [0051], the second alignment film is disposed between the second substrate and the liquid crystal layer [0051], and the first polarizer and the second polarizer are disposed on opposite sides of the liquid crystal layer.  Inoue does not explicitly disclose an axial direction of a transmission axis of the first polarizer and an axial direction of a transmission axis of the second polarizer are respectively parallel or perpendicular to an alignment direction of the first alignment film and an alignment direction of the second alignment film.  However Inoue does teach the polarizers and alignment films are arranged such that the barrier section operates in either normally white mode or normally black mode (see [0054]).  Films arranged such that an axial direction of a transmission axis of the first polarizer and an axial direction of a transmission axis of the second polarizer are respectively parallel or perpendicular to an alignment direction of the first alignment film and an alignment direction of the second alignment film is a common method of forming a normally white or normally black mode display.  Therefore, it would have been obvious to one of ordinary skill in the art to arrange axial direction of a transmission axis of the first polarizer and an axial direction of a transmission axis of the second polarizer are respectively parallel or perpendicular to an alignment direction of the first alignment film and an alignment direction of the second alignment film to form a normally white or normally black mode panel.  
Inoue does not teach the contour of the orthogonal projection of the spacer on the first substrate is strip-like, the plurality of spacers respectively extend in a direction, the electrically controllable viewing angle switch device has a viewing angle control direction, and the direction is perpendicular to the viewing angle control direction.  Tanaka teaches a a contour of the orthogonal projection of a spacer is strip-like, the plurality of spacers extend in a direction, the electrically controllable viewing angle switch device has a viewing angle control direction (east-west taught by Inoue as it is a stereoscopic display) and the direction is perpendicular (spacers extend north-south which is perpendicular) to the viewing angle control direction to maintain constant cell gape and suppress alignment defect (see column 4 line 52-58).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Inoue in view of Tanaka to maintain constant cell gap and suppress alignment defect.
Inoue and Tanaka do not explicitly teach the viewing angle switch also comprising a first and second electrode, the first electrode and the second electrode are respectively disposed on opposite side surfaces of the first substrate and the second substrate, the first electrode and the second electrode are unpatterned electrode layers and are disposed on the entire surfaces of the first substrate and the second substrate.  Kobayashi teaches the viewing angle switch also comprising a first and second electrode, the first electrode and the second electrode are respectively disposed on opposite side surfaces of the first substrate and the second substrate, the first electrode and the second electrode are unpatterned electrode layers and are disposed on the entire surfaces of the first substrate and the second substrate [0024] for implementing a viewing control scheme with wide and narrow modes [0023].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Inoue and Tanaka in view of Kobayashi to implement a viewing control scheme with wide and narrow modes.
Regarding claim 2, Inoue teaches the plurality of spacers (fig 7A PS) are located between the first alignment film and the first substrate.
Regarding claim 4, Inoue teaches the electrically controllable viewing angle switch device according to claim 1, wherein the plurality of spacers comprise a first spacer, a second spacer, and a third spacer sequentially arranged and adjacent to each other in a first direction (horizontal) , a first spacing is defined between the first spacer and the second spacer, a second spacing is defined between the second spacer and the third spacer, and the first spacing is not equal to the second spacing (see below).


    PNG
    media_image1.png
    1299
    1028
    media_image1.png
    Greyscale


Regarding claim 5, Inoue teaches the electrically controllable viewing angle switch device according to claim 4, wherein the first spacer, the second spacer, and the third spacer are misaligned with each other in the first direction (see above).
Regarding claim 6, Inoue teaches  the electrically controllable viewing angle switch device according to claim 4, wherein the plurality of spacers further comprise a fourth spacer and a fifth spacer arranged with and adjacent to the second spacer in a second direction, the second direction (vertical) intersects the first direction, a third spacing is defined between the second spacer and the fourth spacer, a fourth spacing is defined between the second spacer and the fifth spacer, and the third spacing is not equal to the fourth spacing (see above).
Regarding claim 7, Inoue teaches the electrically controllable viewing angle switch device according to claim 6, wherein the second spacer, the fourth spacer, and the fifth spacer are misaligned with each other in the second direction (see above).
Regarding claim 12, Inoue teaches a display apparatus, comprising a display panel (20) and an electrically controllable viewing angle switch (10) device, wherein the display panel comprises a display region and the electrically controllable viewing angle switch device (10) is stacked on the display panel and comprises a first substrate (fig. 7A 13), a second substrate (16), a liquid crystal layer (19), a plurality of spacers (PS), a first alignment film [0051], a second alignment film [0051], a first polarizer (14), and a second polarizer (18), wherein the second substrate is disposed opposite to the first substrate, the liquid crystal layer and the plurality of spacers are located between the first substrate and the second substrate and overlap the display region (see fig. 17) of the display panel and the plurality of spacers are fixed on the first substrate or the second substrate, the first alignment film [0051] is disposed between the first substrate and the liquid crystal layer, the second alignment film [0051] is disposed between the second substrate and the liquid crystal layer, and the first polarizer and the second polarizer are disposed on opposite sides of the liquid crystal layer.  Inoue does not explicitly disclose an axial direction of a transmission axis of the first polarizer and an axial direction of a transmission axis of the second polarizer are respectively parallel or perpendicular to an alignment direction of the first alignment film and an alignment direction of the second alignment film.  However Inoue does teach the polarizers and alignment films are arranged such that the barrier section operates in either normally white mode or normally black mode (see [0054]).  Films arranged such that an axial direction of a transmission axis of the first polarizer and an axial direction of a transmission axis of the second polarizer are respectively parallel or perpendicular to an alignment direction of the first alignment film and an alignment direction of the second alignment film is a common method of forming a normally white or normally black mode display.  Therefore, it would have been obvious to one of ordinary skill in the art to arrange axial direction of a transmission axis of the first polarizer and an axial direction of a transmission axis of the second polarizer are respectively parallel or perpendicular to an alignment direction of the first alignment film and an alignment direction of the second alignment film to form a normally white or normally black mode panel.
Inoue does not teach the contour of the orthogonal projection of the spacer on the first substrate is strip-like, the plurality of spacers respectively extend in a direction, the electrically controllable viewing angle switch device has a viewing angle control direction, and the direction is perpendicular to the viewing angle control direction.  Tanaka teaches a a contour of the orthogonal projection of a spacer is strip-like, the plurality of spacers extend in a direction, the electrically controllable viewing angle switch device has a viewing angle control direction (east-west taught by Inoue as it is a stereoscopic display) and the direction is perpendicular (spacers extend north-south which is perpendicular) to the viewing angle control direction to maintain constant cell gape and suppress alignment defect (see column 4 line 52-58).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Inoue in view of Tanaka to maintain constant cell gap and suppress alignment defect.
Inoue and Tanaka do not explicitly teach the viewing angle switch also comprising a first and second electrode, the first electrode and the second electrode are respectively disposed on opposite side surfaces of the first substrate and the second substrate, the first electrode and the second electrode are unpatterned electrode layers and are disposed on the entire surfaces of the first substrate and the second substrate.  Kobayashi teaches the viewing angle switch also comprising a first and second electrode, the first electrode and the second electrode are respectively disposed on opposite side surfaces of the first substrate and the second substrate, the first electrode and the second electrode are unpatterned electrode layers and are disposed on the entire surfaces of the first substrate and the second substrate [0024] for implementing a viewing control scheme with wide and narrow modes [0023].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Inoue and Tanaka in view of Kobayashi to implement a viewing control scheme with wide and narrow modes.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue US 2012/0268671 in view of Tanaka US 6603528 and further in view of Kobayashi US 2006/0285040 and further in view of Niiya US 2001/005255.
Regarding claim 3, Inoue, Tanaka and Kobayashi teaches all the limitations of claim 3 except a percentage of vertical projection areas of the plurality of spacers on the first substrate in a vertical projection area of the light transmission region on the first substrate is less than 5% and greater than or equal to 0.2%.  Niiya teaches spacer occupation of roughly .92% to prevent reduction in contrast [0024].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Inoue in view of Niiya to maintain contrast.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue US 2012/026867, Tanaka US 6603528 and Kobayashi US 2006/0285040 in view of Fukagawa US 2009/0033835.
Regarding claim 8, Inoue, Tanaka and Kobayashi teach all the limitations of claim 8 except the electrically controllable viewing angle switch device has a viewing angle control direction, an included angle between the viewing angle control direction and the alignment direction of the first alignment film is 90 ± 20 degrees, and an included angle between the viewing angle control direction and the alignment direction of the second alignment film is 90 ± 20 degrees.  Fukagawa teaches alignment layers aligned parallel to the short the short side of the substrates with polarizers arranged either parallel or perpendicular to the alignment layers as in claim 1 improving viewing angles (see fig. 4) [0012].  Inoue already teaches the viewing angle control being parallel to the length wise direction of the substrate as it is a stereoscopic display thus the control direction would be left or right when viewed conventionally as eyes sit at the same height.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Inoue in view of Fukagawa to further enhance viewing angle.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, Tanaka and Kobayashi in view of Park US 2016/0041441.
Regarding claim 9, Inoue teaches all the limitations of claim 9 except a material of the plurality of spacers comprises a black photoresist material.  Park teaches a plurality of spacers comprising a black photoresist material.  Inoue teaches a black spacer is common and teaches a black spacer made of black photoresist [0131] for improving afterimage defect and promoting a uniform alignment layer.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Inoue in view of Park to improve afterimage defect and provide uniform alignment.
Regarding claim 10, Park teaches the electrically controllable viewing angle switch device further comprises an insulation layer disposed between the plurality of spacers and the first alignment film (See [0083] and figure 5).   Park does not show the specific embodiment of the barrier layer preventing contact between the spacer and liquid crystal layer but since the barrier layer is formed first (see fig. 5) it would completely coat the spacers prior to forming the alignment layer thus this limitation would be met.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871